                 Case 3:19-cv-03440-RS Document 110 Filed 08/17/21 Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                           August 17, 2021


       No.:             21-16344
       D.C. No.:        3:19-cv-03440-RS
       Short Title:     Jeannie Atienza v. Andrew Hall, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case 3:19-cv-03440-RS Document 110 Filed 08/17/21 Page 2 of 3




                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      AUG 17 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 JEANNIE ATIENZA, individually and              No. 21-16344
 as successor-in-interest to Decedent
 Laudemer Arboleda,
                                                D.C. No. 3:19-cv-03440-RS
               Plaintiff - Appellee,            U.S. District Court for Northern
                                                California, San Francisco
   v.
                                                TIME SCHEDULE ORDER
 ANDREW HALL,

               Defendant - Appellant,

  and

 PHILLIP ARBOLEDA; DOES, 1-50,
 inclusive,

               Defendants.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Tue., August 24, 2021         Appellant's Mediation Questionnaire due. If your
                              registration for Appellate CM/ECF is confirmed after
                              this date, the Mediation Questionnaire is due within
                              one day of receiving the email from PACER
                              confirming your registration.
        Case 3:19-cv-03440-RS Document 110 Filed 08/17/21 Page 3 of 3

Wed., September 15, 2021 Transcript shall be ordered.
Fri., October 15, 2021      Transcript shall be filed by court reporter.
Wed., November 24, 2021 Appellant's opening brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.
Mon., December 27, 2021 Appellee's answering brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: John Brendan Sigel
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
